640 N.W.2d 337 (2002)
Charles H. FERN, Respondent,
v.
RIVERHOUSE CORPORATION and Argonaut Great Central Insurance, Relators, and
Riverhouse Corporation and American States Insurance Company, Respondents.
No. C4-01-2056.
Supreme Court of Minnesota.
March 4, 2002.
Larry J. Peterson, Larry J. Peterson & Associates, St. Paul, MN, for Relators Riverhouse Corporation and Argonaut Great Central Insurance.
Steven E. Sullivan, Fitch, Johnson, Larson, Walsh & Held, P.A., South Minneapolis, MN, for Respondents Riverhouse Corporation and American States Insurance.
Charles H. Fern, Luck, WI, pro se.
Considered and decided by the court en banc.

ORDER
RUSSELL A. ANDERSON, Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 29, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).